Citation Nr: 0711670	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  97-20 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for chronic prostatitis, 
to include as due to exposure to Agent Orange.  

2. Entitlement to service connection for a stomach disorder.  

3. Entitlement to service connection for cellulitis of the 
right foot.  

4.  Entitlement to service connection for chloracne on a 
direct basis or as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served in the Marine Corps from July 1968 to July 
1972, and from November 1972 to November 1974.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his June 1997 VA Form 9, the appellant requested a hearing 
before the Board to be held at the RO.  In a written 
statement submitted to the RO in August 2001, the appellant 
withdrew his Travel Board hearing request.  

In October 2001, the Board remanded this claim to the RO for 
additional development.  The RO granted service connection 
for folliculitis and history of furnunculoses, seborrheic and 
stucco keratoses in May 2006.  As service connection has been 
granted for skin disorders, the remaining issue on appeal is 
entitlement to service connection for chloracne.  The appeal 
has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  The veteran served in Vietnam from March 9, 1969 to 
January 28, 1970.  

2.  The veteran did not have a prostate disorder in service, 
and prostatitis, first noted in 1977, is not related to 
service or to exposure to herbicides. 

3.  The veteran does not have a diagnosis of prostate cancer.  

4.  Prior to promulgation of a final decision by the Board, 
in May 2005 the appellant's representative withdrew the 
appeal as to the issue of entitlement to service connection 
for a stomach disorder.  

5.  The veteran had cellulitis of the right great toe in 
service in May 1969.  

6.  The veteran does not have current cellulitis of the right 
foot.  

7.  The veteran does not have chloracne.   


CONCLUSIONS OF LAW

1.  Chronic prostatitis was not incurred in or aggravated by 
service and is not due to exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant and his representative have been met as to the 
issue of entitlement to service connection for a stomach 
disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006). 

3.  Cellulitis of the right foot was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  Chloracne was not incurred in or aggravated by service 
and is not due to exposure to Agent Orange.  38 U.S.C.A. §§ 
1110, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Under the law in effect at the time the veteran filed his 
claim, if a veteran served in Vietnam from January 9, 1962, 
to May 7, 1975, and develops a disease associated with 
herbicide exposure, exposure to the herbicide agent during 
active military, naval, or air service, is presumed. Service 
in Vietnam includes service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 U.S.C.A. § 1116 (West 1991); 38 
C.F.R. § 3.307(a)(6)(iii) (2001).

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001), was enacted in 
December 2001. This law provides that exposure to herbicide 
agent during active military, naval, or air service is 
presumed if the veteran served in the Republic of Vietnam 
during the period beginning January 9, 1962 and ending May 7, 
1975. Service in Vietnam includes service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 U.S.C.A. §§ 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2006).

The following diseases shall be service-connected, even 
though there is no record of such disease during service: 
Chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 U.S.C.A. §§ 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(e) (2006). Chronic lymphocytic 
leukemia was added effective October 16, 2003. 68 Fed. Reg. 
59,540 (October 16, 2003).

The listed diseases shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, acute and subacute peripheral neuropathy, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to a herbicide agent 
during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii) (2006).

The law and regulations in effect at that time the veteran 
initiated his claim provided that exposure to herbicide or 
Agent Orange will be presumed in those veterans who served in 
Vietnam and develop a disease associated with herbicide 
exposure. In December 2001, new legislation was enacted which 
provided that a veteran who served in Vietnam is presumed to 
have been exposed to herbicide or Agent Orange. While this 
change in the law affects the veteran's claim, the change in 
law is more advantageous to him since exposure to herbicide 
or Agent Orange is now presumed for veterans who served in 
Vietnam during the specified time period no matter what 
diseases they may have. Additionally, under the law in effect 
at the time the veteran initiated his claim, respiratory 
cancer had to become manifest within 30 years after departure 
from Vietnam. However, the Veterans Education and Benefits 
Expansion Act of 2001 eliminated the 30 year restriction. 
Furthermore, chronic lymphocytic leukemia has been added to 
the diseases associated with herbicide or Agent Orange 
exposure. However, this change does not affect the veteran's 
claim since he is not claiming that he has this disease. For 
these reasons, the Board concludes that there is no prejudice 
to the veteran by the Board considering this case at the 
present time. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).


The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  

Prostatitis

Although the veteran is now entitled to the presumption that 
he was exposed to herbicides during his service in Vietnam 
from March 9, 1969 to January 28, 1970, the list of specified 
diseases for which presumptive service connection is 
available does not include prostatitis.  38 C.F.R. § 3.309(e) 
(2006).  Additionally, the veteran does not have prostate 
cancer or soft-tissue sarcoma, which is entitled to 
presumptive service connection for exposure to herbicides.  
As such, service connection cannot be granted under 38 C.F.R. 
§ 3.309(e).  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the United States Court of Appeals for Veterans 
Claims ("Court") held that in a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.  Therefore, the claim for 
service connection under 38 C.F.R. § 3.309(e) must be denied 
as a matter of law.

There is also a lack of evidence of entitlement to service 
connection on a direct basis.  Combee, 34 F.3d at 1042.  The 
record does not show the presence of prostatitis during 
either the first or second period of the veteran's active 
military service.  While he complained of kidney trouble in 
December 1970, a urinalysis was normal.  His June 1972 and 
September 1974 separation examination reports show his 
genitourinary system to be clinically normal.  After service, 
prostatitis is noted in the record in beginning in January 
1977 in private medical records.  More recently, on VA 
examination in March 1997, the examiner diagnosed chronic 
prostatitis and urethritis, and on VA examination in May 
2003, history of chronic prostatitis with subsequent trans-
urethral resection was diagnosed.  The veteran was also 
examined by VA in March 2006 and the examiner diagnosed 
history of chronic prostatitis.  The examiner noted that, by 
history, the veteran's urologic problems began two years 
after he was discharged from service and are not related to 
any condition which existed during his active-duty service.  
This opinion stands uncontradicted in the record. 

The Board has also considered the veteran's own assertions as 
well as those offered by his wife in her June 2006 letter.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
or his wife have the expertise to render opinions about 
medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Absent a showing of a medical nexus between the 
current prostatitis and service, the claim must fail.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

A Stomach Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  In this case, 
the appellant's representative withdrew the appeal as to the 
issue of entitlement to service connection for a stomach 
disorder in a May 2005 written statement to the RO while the 
case was in remand status.  This constitutes a withdrawal in 
writing. Hence, there remain no allegations of errors of fact 
or law for appellate consideration as to this issue.  

Cellulitis of the Right Foot

The record shows that the veteran was treated in service in 
late May 1969 for pain under the right great toe, and he 
reported having hurt it three days prior.  He was 
hospitalized for treatment with a diagnosis of cellulitis, 
right great toe.  X-rays and laboratory work were normal.  
The swelling was lanced and drained.  Soaks were continued 
for several days.  In June 1969 some cellulitis was noted in 
the toe.  An incision was made, the swelling was drained, and 
antibiotics and hot soaks were prescribed.  Neither the June 
1972 nor the September 1974 separation examinations showed 
any pertinent abnormality.  Private and VA records of 
treatment after service beginning in the 1970's contain no 
reference to cellulitis of the right foot.  Examination of 
the extremities on VA examination in March 1997 showed no 
clubbing, cyanosis or edema.  Additionally, on VA examination 
in March 2006, the examiner stated that there was no evidence 
of cellulitis.  

The Board has considered the veteran's own assertions.  The 
Board finds that such assertions are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  See 
Bostain v. West, 11 Vet.   App. 124, 127 (1998).  Absent a 
showing of a current disorder, the claim must fail.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  

Chloracne

The RO in May 2006 granted service connection for a skin 
disorder: folliculitis and history of furnunculoses, 
seborrheic and stucco keratoses.  The claim for service 
connection for chloracne remains denied and is still before 
the Board on appeal. 

There is nothing in service or within a year thereafter to 
show that the veteran had chloracne, and the preponderance of 
the evidence after service shows that he does not have 
chloracne.  His exposure to Agent Orange is now presumed, but 
the evidence does not support a conclusion that he has 
chloracne.  While a VA examiner in May 2003 diagnosed 
acneform folliculitis, the examiner noted that he did not see 
comedones and that the eruptions were acne-like.  On VA 
examination in March 2006, the examiner stated after 
reviewing the claims file and examining the veteran that the 
veteran's rash did not appear to be chloracne.  A subsequent 
addendum by the VA attending dermatologist that same month 
stated that the veteran's condition is not chloracne.  

First, the weight of the evidence supports a finding that 
there is no current diagnosis of chloracne.  Second, there is 
no record of in-service chloracne.  Third, there is no 
evidence of chloracne within the presumptive period following 
Vietnam service.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt cannot be 
resolved in the veteran's favor.

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's April 2003 letter described the evidence needed to 
support the veteran's claims for service connection, and 
fully complied with the requirements of Quartuccio.  This was 
after the initial RO denial in 1997, however, notice was 
subsequently sent prior to certification to the Board.  The 
Court acknowledged in Pelegrini at 120 that where, as here, 
the section 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received.  

The April 2003 letter did not, however, address what evidence 
was needed with respect to the disability rating criteria or 
the effective date for service connection for the issues on 
appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(since the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  That information was included in 
the October 2006 notice of the September 2006 rating 
decision. Because service connection is denied for the 
claimed disabilities, the issues relating to rating criteria 
and the effective date of an award are moot, and there is no 
prejudice to the veteran in any deficiency of the notice 
required by Dingess.  

The duty to assist the veteran has also been satisfied in 
this case.  The appellant has been examined, and medical 
opinions and records have been obtained.  He has not 
identified any records that could be pertinent to his claim 
that have not been secured.  There is no indication that 
there are any pertinent records outstanding.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  


ORDER

Service connection for chronic prostatitis, to include as due 
to exposure to Agent Orange, is denied.  

The appeal as to the issue of service connection for a 
stomach disorder is dismissed.  

Service connection for cellulitis of the right foot is 
denied.  

Service connection for chloracne, on a direct basis or due to 
exposure to Agent Orange, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


